UNITED STATES DISTRICT COURT
EASTERN   DISTRICT OF NEW   YORK




JONETTA ADAMS EL BAI,                                    offiqe
                 Plaintiff,                MEMORANDUM & ORDER
                                           19-CV-6707 (KAM)(LB)
                 V.



LAKEVILLE LOAN SERVICING LLC, et
al.,

                 Defendants.



MATSUMOTO, United States District Judge:

            On November 19, 2019, plaintiff filed the instant pro

se action, seeking six million dollars' worth of ^^compensation"

for an alleged - yet ambiguous and unspecified - violation of 42

U.S.C. § 1983.    {EOF No. 1, Complaint 4.)   Among other things,

plaintiff claims to not be "subject to [United States]

jurisdiction" because she is a "member of the Yamasee Nation of

Native Americans [and her] tribal nationality is Sovereign

Moor."    (Id. at 2.)   Attached to the complaint are more than 50

pages of excerpts of miscellaneous materials, including, inter

alia, dated court decisions, cover sheets, motion papers from

other cases, and scanned reading material.     (See generally id.

at 7-63.)

            By letter dated November 27, 2019 and docketed

November 19, 2019, the Clerk of Court informed plaintiff that

her submission was deficient as she failed to pay the filing fee
or submit an application for in forma pauperis relief.

Plaintiff was provided with the in forma pauperis form and

instructed that, in order to proceed, she was required to cure

the deficiency within 14 days.   On December 10, 2019, plaintiff

returned the form -signed but otherwise blank- with a stamp

across all pages citing to Crandall v. State, 73 U.S. 35 (1867)

and, on a separate page, the following statement: ''All

Sovereign, Private Civilian inhabitants shall have free access

to all Judicial Courts of the several states.   All Clerks and/or

Deputy shall file all documents of paper for any/or all

sovereign, private civilian inhabitants; Free and without charge

of Fees."   (ECF No. 4, Letter dated 12/4/19 from Jonetta Adams

El Bai.)

            First, this quoted language, which is often cited in

websites affiliated with self-identified groups such as the

"Moorish Science Temple of America, Inc." and the "Moorish

Divine National Movement of North America," is nowhere to be

found in the United States Supreme Court's decision in Crandall

V. State.    Plaintiff's inaccurate quotation cannot be considered

persuasive or controlling by the court.    Second, as various

courts across the country have held, Crandall has nothing to do

with the statutory requirements under 28 U.S.C. § 1914 that a

plaintiff must pay a filing fee or be excused by reason of in

forma pauperis status under 28 U.S.C. § 1915.    Rather, Crandall
concerns the right of American citizens to travel interstate.

See generally Gaul v. Chrysler Financial Services Americas,

LLC., NO. 15-1337, 657 F. App'x 16 {2d Cir. July 1, 2016); Eric

V. Kansas, No. 19-CV-4083, 2019 WL 5787950, at *2 (D. Kan. Nov.

6, 2019) (finding that ''plaintiffs reliance on Crandall is

misplaced as the Supreme Court there found 'the right of

American citizens to travel interstate . . . was inherent in our

union'") (citation omitted); Neighbors v. Smith, No. 17-cv-4028,

2017 WL 1951000, at *2 (D. Kan. May 11, 2017); Walker v.

Village. Court, No. 17-cv-390, 2017 WL 4220415, at *1 (N.D.N.Y.

Aug. 4, 2017); Marrakush Society v. New Jersey State Police, No.

09-2518 et seq., 2009 WL 2366132 (D.N.J. July 30, 2009).

             Accordingly, the action is dismissed without

prejudice.    The court certifies pursuant to 28 U.S.C. §

1915(a)(3) that any appeal from this Order would not be taken in

good faith and, therefore, in forma pauperis status is denied

for purpose of an appeal.     Coppedge v. United States, 369 U.S.

438, 444-45 (1962).
          The Clerk of Court is respectfully requested to mail

this order to plaintiff at the address of record, note service

on the docket, and close this case.


SO ORDERBD.




                                                 /S/
                                   KIYO A. MATSUMOTO
                                      United States District Judge

Dated:   December 27, 2019
         Brooklyn, New York
